 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO RANGEL,                                Case No. 1:18-cv-01713-AWI-SAB

12                      Petitioner,               DEATH PENALTY CASE

13          v.                                    ORDER CONTINUING INITIAL CASE
                                                  MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San
     Quentin State Prison,                        Case Management Conference
15
                        Respondent.               Date: April 12, 2019
16                                                Time: 10:30 a.m.
                                                  Courtroom: 9
17
                                                  Judge: Hon. Stanley A. Boone
18

19          On February 6, 2019, the Court issued an order setting the initial case management

20   conference for March 18, 2019 at 11:00 a.m. before the undersigned. (Doc. No. 12.)

21          Petitioner’s counsel did not submit their initial litigation budget one (1) week prior to the

22   conference as provided in the order. The Ninth Circuit Case Managing Attorney working with

23   Petitioner’s counsel advises the Court the delay in budget submission relates to Petitioner’s

24   ongoing assembly of the non-core record.

25          Accordingly, for Court finds good cause to continue the initial case management

26   conference to April 12, 2019 at 10:30 a.m. to allow Petitioner’s counsel additional time to

27   complete the budget. Petitioner’s counsel shall continue to work with the Ninth Circuit Case

28   Managing Attorney to complete the budget and submit it and any supporting documentation to
                                                      1
 1   the Court through eVoucher at least one (1) week prior to the continued case management

 2   conference.

 3
     IT IS SO ORDERED.
 4

 5   Dated:   March 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
